SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

458
KA 12-02156
PRESENT: WHALEN, P.J., SMITH, PERADOTTO, AND LINDLEY, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

MURIDI M., DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (KRISTIN M. PREVE OF
COUNSEL), FOR DEFENDANT-APPELLANT.

MURIDI M., DEFENDANT-APPELLANT PRO SE.

MICHAEL J. FLAHERTY, JR., ACTING DISTRICT ATTORNEY, BUFFALO (ASHLEY R.
LOWRY OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Erie County Court   (Thomas P.
Franczyk, J.), rendered October 4, 2012. The appeal    was held by this
Court by order entered January 2, 2015, decision was   reserved and the
matter was remitted to Erie County Court for further   proceedings. The
proceedings were held and completed.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Same memorandum as in People v Muridi M. ([appeal No. 1] ___
AD3d ___ [June 10, 2016]).




Entered:    June 10, 2016                          Frances E. Cafarell
                                                   Clerk of the Court